DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi et al. (U.S. Patent Application Publication No. 2013/0223438, hereinafter “Tripathi”).

Claims 1 and 6:
Tripathi discloses a system in which a mac-table cache is used to resolve UNI port information, comprising:
a packet processing chip with a mac-table cache implemented thereon (Fig. 12B, Element 608 illustrates TCAM MAC table 608 in switch fabric 180, which effectively operates as a cache as evidenced by § 0194, Lines 1-6) (§ 0093, Lines 4-6; The switch fabric classifier may be implemented using an on-chip TCAM);
an external system on chip (SOC) with a SOC mac-table implemented thereon, electrically connected with the packet processing chip (Fig. 12B, Element 602 illustrates MAC table 605 in network processor unit (NPU) 172) (§ 0095, Lines 3-8; The NPU is a specialized processor that includes functionality to process packet and may be implemented as an Application Specific Integrated Circuit (ASIC)); and
a co-location device (CO), electrically connected with the packet processing chip (Fig. 12A, Element 162 illustrates control processor 162 being electrically connected with NPU 172);
wherein the packet processing chip receives a packet with a source address (SA) (§ 0205, Lines 1-2; A packet is received in one of the ports of the switch (e.g., the switch fabric)), the packet processing chip locates the SA in the mac-table cache (§ 0205, Lines 3-5; A check is made to determine if the MAC address of the packet is in the TMAC address table of the switch), and the packet processing unit looks up the SOC mac-table if the SA of the packet cannot be found in the mac-table cache (Fig. 13, Element 1008 and 1010; If lookups at both the TCAM MAC and fabric MAC tables miss, then the packet is sent to NPU 172 to be looked up); 
wherein the mac-table cache is implemented as an ASIC (application-specific integrated circuit, ASIC) inside the packet processing chip (§ 0095, Lines 3-8; The NPU is a specialized processor that includes functionality to process packet and may be implemented as an Application Specific Integrated Circuit (ASIC)). 

The method of claim 1 is implemented by the system of claim 6 and is therefore rejected with the same rationale.

Claims 3 and 8:
Tripathi further discloses wherein the packet processing chip receives the packet that is sent from the external SOC or from the CO (§ 0195, Lines 1-3; When a packet comes in with a MAC address absent from the switch fabric MAC 606, the switch fabric must send the packet to the packet processor (e.g., NPU)).

Claims 4 and 9:
Tripathi further discloses wherein if the SA of the packet cannot be found in the mac-table cache, the packet processing chip notifies the SOC mac-table to find out the SA of the packet (§ 0195, Lines 1-3; When a packet comes in with a MAC address absent from the switch fabric MAC 606, the switch fabric must send the packet to the packet processor (e.g., NPU), which serves as notification to find out the SA of the packet), and the SOC mac-table updates the result back to the mac-table cache on packet processing chip (§ 0196, Lines 1-4; Control processor 162 will take an action after a miss in the MAC table 606 such as adding the MAC address of the miss to one of the MAC tables 606, 604, or 602).

Claims 5 and 10:
Tripathi further discloses wherein the packet processing chip deals with the packet based on the SA found in the mac-table cache (Fig. 13, Element 1004 and 1014; After receiving the packet, if there is a TCAM MAC table hit, then the packet is sent to the appropriate destination port (“deals with the packet”)).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive: 
Regarding claims 1 and 6, Applicant argues on page 5 that in the instant invention, when the packet cannot be identified by the packet processing chip, the packet processing chip will look up the SOC mac-table to determine how the packet received should be processed, whereas in Tripathi, the unidentified packet will be sent back to the NPU for further determination.  The examiner disagrees.  In Fig. 13, Element 1008 and 1010, Tripathi discloses that if lookups at both the TCAM MAC and fabric MAC tables miss (the packet cannot be identified), then the packet is sent to NPU 172 to be looked up (look up the SOC mac-table to determine how the packet should be processed). 
Also regarding claims 1 and 16, Applicant argues on pages 5-6 that from Fig. 1 of the instant invention, the co-location device, packet processing chip, and the external SOC/switch are cascaded in a series (in particular, the co-location device only connects to the packet processing chip) which is different from that of Tripathi.  The examiner disagrees.  Claims 1 and 6 do not require that the co-location device, packet processing chip, and external SOC/switch be cascaded in a series (in particular, the co-location device only connects to the packet processing chip).  In fact, the claims 1 and 6 merely require that the external SOC be electronically connected with the packet processing chip and the co-location device be electronically connected with the packet processing chip, which Tripathi discloses as explained in the rejection of claims 1 and 6.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the co-location device, packet processing chip, and the external SOC/switch are cascaded in a series (in particular, the co-location device only connects to the packet processing chip)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is arguing architectural features of the instant invention that are not claimed.  Applicant is kindly advised to explicitly state in the claims that the co-location device, packet processing chip, and the external SOC/switch are cascaded in a series (in particular, the co-location device only connects to the packet processing chip) if that is how the claim limitations should be interpreted. 
Further on page 6, Applicant argues that the value of the present invention is that the cache and entries to be cached from are loosely coupled, that they are synchronized by software trapped from packet processor when lookup miss or periodic timeout happens in packet processor, the packet processing in the switch/soc remains unchanged, so that the system running on switch/soc will not need to be changed because of the adoption of the packet processor.  Claims 4 and 9 merely state that the mactable cache on the packet processing chip is updated if the SA cannot be found in the mactable cache (not only if there is a cache lookup miss or periodic timeout as Applicant argues.  There is no other limitation on other triggers of an update.  In other words, there could be other triggers of a mactable cache update besides a mactable cache lookup miss.  Additionally, the claims do not elaborate on the components of the claimed system being either tightly or loosely coupled, just that they are coupled in order for the system to function as claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cache and entries to be cached from are loosely coupled, that they are synchronized by software trapped from packet processor when lookup miss or periodic timeout happens in packet processor, the packet processing in the switch/soc remains unchanged, so that the system running on switch/soc will not need to be changed because of the adoption of the packet processor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The responses made above apply with equal force to the arguments made with respect to dependent claims 3-5 and 8-10. 
For these reasons, the rejection of claims 1, 3-6, and 8-10 under 35 USC 102 is respectfully maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452